Citation Nr: 1625118	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  15-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 	


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to May 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Saint Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in June 2014.  The RO issued a statement of the case (SOC) in June 2015.  The Veteran subsequently perfected his appeal with a VA Form 9 in June 2015.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  

The Veteran claims that he is entitled to a rating in excess of 50 percent for his service-connected PTSD.   

In a statement in support of claim dated in June 2015, the Veteran said that he wished to have a hearing in front of a decision review officer at the RO (DRO hearing).   On the June 2015 substantive Appeal Form 9, the Veteran indicated he did not wish to have a BVA hearing.  The request for a DRO hearing remains pending.  He has not yet been scheduled for this hearing.  That should be accomplished.  



The Veteran was afforded a VA examination in May 2014.  With regard to occupational and social impairment, the examiner stated: 

It must be noted that this is not the examiner's specific expertise and the opinion being given is, therefore, speculative and impressionistic to an almost unacceptable degree.  This is especially true if there is no recent work sample.  It is also problematic that the DBQ lumps social and employment function together as though they are interchangeable.  

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Hayes v. Brown, 9Vet. App. 67 (1996).  Adequacy means that the Board can perform an informed readjucation.   Barr, 21 Vet. App. at 303 (2007).   

Additionally, in the Veteran's form 9 it is alleged that he has suicidal thoughts and has been seen by his social worker and psychiatrist and is in regular treatment for his condition.  At the very least this implies additional treatment records exist.  Additionally when examined by VA in 2014, he claimed to have moved beyond suicidal ideation or behaviors.  His recent comments suggest a worsening of his disability.  

By the examiner stating that it was not his expertise to opine on occupational and social impairment, and that the opinion was too speculative to an unacceptable degree, the May 2014 VA examiner essentially discounted the opinion as it pertained to occupational and social impairment.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2015).  When available evidence is not adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The last VA examination of record is not adequate, as such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's service connected PTSD.  As such, another examination with a different and qualified VA examiner is required to evaluate his PTSD. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing federal treatment records, (to include those from the Saint Louis VAMC).  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent (private records of mental treatment) to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

3. Clarify the Veteran's desire for a hearing and afford the Veteran DRO or Board hearing if desired.   

4. After any outstanding federal and private treatment records are associated with the claims file, schedule the Veteran for an examination to determine the nature and extent of his PTSD, with an examiner other than the May 2014 examiner.  The entire claims file, to include a copy of this REMAND must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner is asked to specifically comment on the Veteran's occupational and social functioning.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If any report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




